Citation Nr: 1423828	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-21 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increase in the 10 percent evaluation currently assigned for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, INC



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from April 1956 to April 1976.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal from a July 2007 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in May 2012.  


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by complaints of pain relieved with heel supports and medication, without marked deformity, pronation, abduction or inward bowing or alteration of the weight bearing line.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by VA three times during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA (QTC) examinations were comprehensive in scope, included a discussion and analysis of the Veteran's medical history and current findings, and was adequate to render a fair and impartial determination on the merits of the issue on appeal.  

Finally, the case has been subject to a prior Board remand.  The AMC requested that the Veteran to provide VA with authorization to obtain all pertinent treatment records, in particular, records from Dr. D.M.H. from October to November 2006.  However, the Veteran did not respond to the May 2012 request or provide VA with any additional treatment records.  The Veteran was subsequently advised that any evidence expected from the requested information could not be considered and that his claim would be adjudicated based on the evidence of record.  Accordingly, the Board finds that there has been substantially compliance with the Board's remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Rating - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2013).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Factual Background & Analysis

The Veteran contends that his bilateral pes planus is more severe than reflected by the 10 percent evaluation currently assigned.  The Veteran contends that he can't stand or walk for any prolonged period of time due to pain.  

The Veteran's bilateral pes planus is rated 10 percent disabling under DC 5276, which provides, in pertinent part, for a noncompensable evaluation for mild symptoms relieved by built-up shoe or arch supports.  A 10 percent evaluation is assigned for moderate bilateral or unilateral symptoms with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet.  Severe bilateral symptoms with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities is rated 30 percent disabling.  Pronounced bilateral symptoms with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances, is rated as 50 percent disabling.  38 C.F.R. § 4.71a, DC 5276.  

The Veteran's complaints and the clinical and diagnostic findings on the three VA (QTC) examinations conducted during the pendency of this appeal (July 2007, April 2008 and July 2011), were not materially different and included complaints of chronic pain in both feet, particularly on prolonged standing or walking.  On QTC examination in July 2007, there was no signs of painful motion, edema, weakness, atrophy or deformity.  There was moderate tenderness to palpation of the plantar surface of the feet, but no tenderness on palpation of the metatarsal heads.  The Achilles tendon was in good alignment, and there was no signs of dropped forefoot, marked varus deformity, clawfoot or hallux rigidus.  X-ray studies showed pes planus deformity and mild hallux valgus deformity, bilaterally, osteoarthritis of the first metatarsal proximal phalangeal joint on the right, and a prominent posterior plantar calcaneal spur, bilaterally.  The impression included bilateral flat feet.  

When examined by VA (QTC) in April 2008, the Veteran's posture and gait were normal and there was no evidence of abnormal weight bearing, or signs of painful motion, edema, weakness, atrophy or deformity.  The Achilles tendon was in good alignment, and there was no evidence of dropped forefoot, marked varus deformity, clawfoot or hallux rigidus.  The Veteran had flat feet with a slight degree of angulation, bilaterally.  X-ray studies were unchanged from the prior examination.  

On VA QTC examination in July 2011, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and the clinical and diagnostic findings on examination.  The Veteran reported constant pain in both feet, exacerbated by physical activity and relieved with medication.  On examination, there was 2+ edema in the lower legs and feet.  The Veteran's posture was normal and he walked with an antalgic gait due to a right knee disability.  There were no signs of abnormal weight bearing, breakdown, callosities or any unusual shoe wear pattern, and he did not require a brace, crutches, corrective shoes, wheelchair or walker to ambulate.  There was no evidence of generalized muscle weakness, wasting or atrophy.  There was moderate tenderness and swelling in both feet and mild pes planus, but no evidence of painful motion, weakness, atrophy, heat, redness, or instability.  Alignment of the Achilles tendon was normal on weight bearing and non-weight bearing with a slight degree of valgus on non-weight bearing and a slight degree of mal-alignment of the forefoot/midfoot, bilaterally which could not be corrected by manipulation.  There was no deformity, such as, inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot inverted.  There was no pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus or hallux rigidus.  The Veteran's symptoms are relieved with heel supports and medication.  X-ray studies showed degenerative joint disease of the right foot and heel spurs on the left on non-weight bearing views, and bilateral pes planus with weight bearing.  

In order to receive a schedular evaluation greater than the 10 percent currently assigned for bilateral pes planus, the disability picture would need to approximate a finding of severe manifestations of flatfoot involving objective evidence of marked deformity, pain on manipulation and use accentuated, swelling on use and characteristic callosities (DC 5276).  As the Veteran is not shown to have any of the clinical findings or symptoms for a higher evaluation under DC 5276, there is no basis for an increased rating.  Although the Board has taken into account the Veteran's statements concerning the severity of his service-connected disability, the evidence overall does not demonstrate functional impairment to the degree contemplated by the criteria for the next higher evaluation so as to warrant an evaluation greater than 10 percent.  

Applying the appropriate Diagnostic Codes to the facts of this case, the objective assessment of the Veteran's impairment from his bilateral pes planus does not suggest that he had sufficient symptoms so as to a warrant an evaluation in excess of 10 percent at any time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the Board finds that the Veteran's bilateral pes planus is not manifested by the objective findings necessary for an increased evaluation under the provisions of § 4.56 or the criteria of DC 5276 or any other provision of the rating code for evaluating a foot disability.  

Under certain circumstances additional disability could be awarded under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those circumstances are not present in this case, as where a diagnostic code is not predicated on a limited range of motion alone, such as DC 5276, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  At any rate, functional impairment due to pain and other factors have been taken into consideration in awarding the 10 percent rating in this case.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the manifestations of the Veteran's bilateral pes planus are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplates the degree of impairment caused by his bilateral foot disability and provides for a higher rating with more severe symptoms or clinical findings.  In view of this, referral of this case for extraschedular consideration is not in order.  



ORDER

An increased evaluation for bilateral pes planus is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


